Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00315-CV

                                           Cearth FAIRE,
                                             Appellant

                                                 v.

FMP SA MANAGEMENT GROUP, LLC d/b/a Food Management Partners, LLC; All Jones,
LLC; Allen J. Jones, Individually; Peter Donbavand, Individually; and Jason Kemp, Individually,
                                           Appellees

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-16674
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: June 3, 2015

PETITION DENIED

           Petitioner Cearth Faire seeks permission to appeal an interlocutory order that is not

otherwise appealable. See TEX. R. APP. P. 28.3(a). This court does not have jurisdiction over an

appeal from an interlocutory order unless such an appeal has been authorized by statute. Tex. A &

M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840 (Tex. 2007). By statute, the legislature has

authorized a permissive interlocutory appeal if the party twice obtains permission: first, by written

order from the trial court, and second, by the appellate court granting the petition and accepting
                                                                                      04-15-00315-CV


the appeal. TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d), (f) (West Supp. 2014); Hebert v. JJT

Const., 438 S.W.3d 139, 140 (Tex. App.—Houston [14th Dist.] 2014, no pet.).

       In her petition, Faire cites and seeks permission to appeal under Rule 28.3 and section

51.014(f). Faire argues this court should grant her petition as a matter of judicial economy, but

her petition does not allege that she first obtained permission from the trial court that is required

by the statute she cites. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d) (requiring, inter alia,

the trial court’s written order permitting the appeal); TEX. R. APP. P. 28.3(a) (recognizing that the

trial court’s permission to appeal is a prerequisite to petitioning the appellate court); Hebert, 438
S.W.3d at 142 (same). Her petition does not contain a copy of a written order from the trial court

granting its permission to appeal, and Appellees insist the trial court did not give Faire its

permission to appeal.

       Because Faire failed to show she complied with the statutory requirements, we deny her

petition for permission to appeal. See Hebert, 438 S.W.3d at 142. Appellees’ motion to dismiss

Faire’s petition is moot. Appellees’ motion for sanctions is denied.


                                                  PER CURIAM




                                                -2-